Citation Nr: 1200711	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-06 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a fractured nose.

2.  Entitlement to service connection for stress.

3.  Entitlement to service connection for abdominal pain, also claimed as stomach ulcers.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to June 1983 and from June 1983 to July 1985.  His service from September 1979 to September 12, 1983 was under honorable conditions; the period from September 13, 1983 to July 15, 1985 was under other than honorable (OTH) conditions and is not therefore qualifying active service for VA purposes.  An unappealed administrative decision to this effect was issued in September 2009.

This matter is before the Board of Veterans' Appeals on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Pursuant to requests made in February 2010 and June 2011, the Veteran was scheduled for a Board video conference hearing in July 2011.  He did not appear for that hearing and a notation in the file indicates that the hearing was cancelled due to the Veteran's incarceration.  Subsequently, the Veteran has not requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704. 

The service connection claim for abdominal pain, also claimed as stomach ulcers is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service from September 13, 1983, to July 15, 1985, was under OTH conditions. 

2.  A deviated nasal septum, without evidence of a fracture, occurred in February 1985 as a result of a fight, during a period of service characterized as OTH.

3.  The competent evidence of record does not indicate that the Veteran has a diagnosed psychiatric condition, to include PTSD, or that he has any currently diagnosed condition manifested primarily by stress.  


CONCLUSIONS OF LAW

1.  A fractured nose was not incurred in or aggravated during a period of qualifying active service and the criteria for service connection for this condition have not been met.  38 U.S.C.A. §, 1131, 5103(a), 5103A, 5107, 5303 (West 2002 & Supp. 2010); 38 C.F.R. § 3.12, 3.102, 3.303 (2011).  

2.  A disorder primarily manifested by stress was not incurred in or aggravated by qualifying active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in November 2008, wherein he was advised of the provisions relating to the VCAA.  Specifically, he was informed of the evidence and information necessary to substantiate his service connection claims.  Additionally, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to VA.

The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case the November 2008 letter.  Adjudication of the claims on appeal was undertaken in an October 2009 rating decision and statement of the case (SOC) issued in January 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist is also satisfied in this case.  The appellant's service treatment records (STRs) are on file.  He has not specifically identified or submitted any post-service clinical evidence relating to his claims.  The United States Court of Appeals for Veterans Claims (Court) has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, as the Veteran has not provided information adequate to locate and secure any post-service evidence, there is no duty to assist on the part of VA to attempt to obtain any such records.  

The Board also points out that no examination was ever conducted in this case, nor is one warranted in conjunction with either claim on appeal being adjudicated herein.  In this regard, with respect to the service connection claim for stress, the RO did not afford the appellant a VA examination and such action is not mandated.  Under 38 U.S.C.A. § 5103A (d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that a remand is not required and there is no duty on the part of VA to provide a medical examination or request a nexus opinion, because as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder claimed (stress, and further substantiating evidence suggestive of a linkage between the aforementioned claimed condition and his active service.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Given these matters of record, there has been no evidence presented indicating that "the disability or symptoms may be associated with the claimant's active military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370  (2002).  Thus, the Board finds that the information and evidence of record, as set forth and analyzed below, contains sufficient competent evidence to decide the claim and that under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the service connection claim for a fractured nose, the disposition of this claim is dictated by operation of law and accordingly, no further assistance is warranted or required in conjunction with this claim.  Specifically, the Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Accordingly, VA has satisfied the notification and duty to assist provisions of the VCAA and no further actions need be undertaken on the appellant's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  As to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection Claims

The Veteran maintains that service connection is warranted for a nose fracture and for stress.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Fractured Nose

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  The designation of a discharge by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses include willful and persistent misconduct.  However, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2011).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's OTH discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).

In a September 2009 administrative decision, VA determined that the Veteran's service from September 13, 1979 to September 12, 1983, was honorable for VA purposes.  September 12, 1983, represents the termination date of a period of reenlistment; and was the date on which the Veteran could have separated after having completed his service commitment, had he not elected to re-enlist in June 1983.  The period from September 13, 1983, onward, however, represented a new period of enlistment.  During that period, the Veteran repeatedly violated numerous provisions of the Uniform Code of Military Justice (UCMJ), Articles 86, 91, and 112a, and was disciplined for offenses ranging from wrongful use of drugs (Article 112a), to disobeying a superior commissioned officer (Article 91), to numerous incidents of unauthorized absence/AWOL, in violation of Article 86.  Due to his willful and persistent misconduct, it was determined that his period of service from September 13, 1983 to July 15, 1985 was under OTH conditions.  The Veteran was notified of this decision in September 2009 and did not challenge or appeal it.  

STRs reveal that the Veteran was seen in February 1985, at which time he complained of difficulty breathing and gave a history of being hit in the nose during an assault occurring 2 nights earlier.  A deviated nasal septum was diagnosed.  X-ray films were negative for a fracture.  

In this case, the occurrence of a nose injury in service is not in question, only its timing.  The Veteran does not maintain, nor do the clinical records reflect that a deviated septum or nose injury occurred prior to February 1985.  Accordingly, the claimed nose condition arose during an OTH period of active duty.

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge.  However, a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  A discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).  

Here, the Board is convinced that the willful and persistent misconduct was shown during service such that his discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions, barring him from the receipt of VA benefits other than health care under 38 U.S.C. Chapter 17.  

In order for the appellant's offenses to be considered to have been minor offenses, the offenses must be determined to be such that the commission of the offenses would not have interfered with or precluded the appellant's military duties.  Stringham v. Brown, 8 Vet. App. 445 (1995).  In this case, the Board finds that the offenses committed by the appellant did interfere with his military duties and therefore may not be considered to be minor offenses.  The record clearly reflects that the appellant's military performance was characterized by behavior rendering him repeatedly subject to punitive action.  As previously mentioned he was disciplined on multiple occasions for violations under Articles 86, 92, and 112 of the UCMJ.  In light of the fact that the appellant's service may therefore not be considered to have otherwise been honest, faithful, and meritorious, the offenses with which the appellant was charged cannot be found to have been minor offenses.  

As the appellant's actions were not minor offenses, and were committed of his own volition, the Board finds that the offenses were committed willfully.  Additionally, because the appellant's actions subjected him to disciplinary actions on numerous occasions, the Board finds that the appellant's misconduct was persistent in nature.  Given the willful and persistent nature of his misconduct, the Board finds that the appellant's discharge or release under other than honorable conditions amounts to a discharge under dishonorable conditions, barring him from receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.  

The Board also notes that a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offenses causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b).  Specifically, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  See also VAOPGCPREC 20-97 (May 22, 1997) (holding that the term "constitutionally psychopathetic" was synonymous with psychopathetic personality (antisocial personality disorder). Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was more or less synonymous with "psychosis." VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997). 

In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct. Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994). 

A review of the record does not establish that the appellant was insane at any time during his period of service extending from September 13, 1983 to July 15, 1985.  The Board observes that the appellant's service records are completely negative for any suggestion of insanity or treatment of a psychiatric nature.  The records do not reflect that the appellant had a disease that caused him to act in a manner not in accordance with his normal method of behavior; or caused him to interfere with the peace of society, or caused him to depart from the accepted standards of the community.  

The appellant's discharge under other than honorable conditions is in this case a bar to VA benefits for that period of service.  Insanity is not an applicable defense in this instance and the appellant has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge) with respect to his period of service.  Holmes v. Brown, 10 Vet. App. 38  (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).

Consequently, the appellant has no legal entitlement to VA benefits based on disease or injury incurred during his period of service extending from September 13, 1983 to July 15, 1985, and therefore his service connection claim for a fractured nose must be denied as a matter of law.  38 C.F.R. § 3.12(d); Sabonis v. Brown, 6 Vet. App. 426  (1994).

B.  Stress

In order to establish service connection for the currently claimed disorder, characterized by the Veteran as stress, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including psychoses, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, in order to establish service connection for PTSD, there must be (1) medical evidence establishing a diagnosis in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

Significantly, the file is entirely negative for any post-service evidence of the currently claimed disability, described by the Veteran as stress.  In this regard, the file does not contain, nor has the Veteran identified any clinical records, either private or VA, which reflect that either a psychiatric disorder, PTSD, or any condition primarily manifested by stress has ever been diagnosed post-service.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability, in this case November 2008.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328  (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321  (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  In sum, the Board finds that there is no competent evidence of a current diagnosis of any disorder primarily manifested by stress.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such a disability, and the weight of the evidence included in the record weighs against granting the Veteran's claim.  Accordingly, the Veteran's service connection claim for stress must be denied.


ORDER

Service connection for a fractured nose is denied.

Service connection for stress is denied.


REMAND

As for the service connection claim for abdominal pain, also claimed as stomach ulcers, the Board finds that additional development is necessary before a decision on the merits of the claim can be reached.   

A brief review of the facts reflects that the Veteran's service treatment records document complaints of stomach trouble on the February 1979 enlistment examination form and that the examiner noted a history of occasional gastric spasms.  Clinical evaluation of the abdomen was normal.  Records dated during 1980 and 1981 include numerous entries documenting complaints of stomach pain, cramps and nausea.  An undated STR includes a diagnosis of irritable bowel syndrome.  In July 1984, possible gastritis was diagnosed.  Records dated in 1985 continue to document complaints of abdominal pain.  

The Board notes that the Veteran's period of service from September 1979 to September 12, 1983 was under honorable conditions; the period from September 13, 1983 to July 15, 1985 was under other than honorable (OTH) conditions and is not therefore qualifying active service for VA purposes; i.e.it is a bar to VA benefits for that period of service.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim."). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In light of the evidence currently on file which includes evidence of abdominal/stomach problems in service, the Board believes that an examination would be helpful in this case before a final determination of the pending claim is made.

The Board notes that possibly complicating this matter is a notation in the file indicating that the Veteran may be incarcerated (as indicated by his request to cancel the Board video conference hearing scheduled for July 2011).  However, there is no definite documentation in the file relating to this topic.  Accordingly, as an initial matter the RO should ascertain whether in fact the Veteran is incarcerated.   

If so, VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  See 38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  

The Board finds that in light of VA's duty to assist, the RO should schedule the Veteran for an examination of the abdomen/stomach in conjunction with his service connection claim.  38 U.S.C.A. § 5103A(d).  Because of the Veteran's possible status, the typical procedures for scheduling an examination may not be adequate in this case.  Nevertheless, as noted above, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans." Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to identify any relevant medical treatment records, from either private or VA facilities, which pertain to his service connection claim for an abdominal/stomach disorder.  Appropriate steps should be taken to obtain any identified records not already on file.

2.  The RO should ascertain whether the Veteran is currently incarcerated.

The RO should then take all reasonable measures to schedule the Veteran for the examination requested below.  If the Veteran is in fact incarcerated, VA should confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The RO should determine which is the most feasible option should the Veteran in fact be incarcerated.

3.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed abdominal/stomach disorder.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters: 

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has a currently manifested abdominal/stomach/GI disorder. 

B.  If it is determined that the Veteran has a currently diagnosed abdominal/stomach/GI condition, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder: (1) was incurred during service or (2) or is otherwise etiologically related to service.   

* The examiner is advised that the Veteran's period of service from September 1979 to September 12, 1983 was under honorable conditions; the period from September 13, 1983 to July 15, 1985 was under other than honorable (OTH) conditions and is not therefore qualifying active service for VA purposes; i.e.it is a bar to VA benefits for that period of service.  Accordingly, it is critical that the examiner address this matter when discussing and opining as to the onset and etiology of the claimed condition.  

C.  The examiner is also requested to address whether it is established by clear and unmistakable evidence that the claimed abdominal/stomach disorder existed prior to the Veteran's service enlistment in September 1979.  If the answer is yes, the examiner should answer the following:  Does the evidence clearly and unmistakably show that the preexisting condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.  

The basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

4.  After undertaking any other development it deems necessary, the RO should review the entire record and readjudicate the Veteran's service connection claim on appeal.  If the claim is denied, the RO should provide the Veteran and his agent with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


